       Case 2:18-cv-03180-CKD Document 49 Filed 05/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THERON KENNETH HOLSTON,                           No. 2:18-cv-03180-CKD-P
12                       Plaintiff,
13           v.                                         ORDER
14    NICHOLAS PETRINOVICH, et. al.
15                       Defendants.
16

17          Plaintiff is a county inmate proceeding pro se in this civil rights action filed pursuant to
18   42 U.S.C. § 1983. The court issued a discovery and scheduling order governing this action on
19   March 19, 2020. Since that time, plaintiff has filed numerous requests of the court which are
20   addressed by way of this order.
21          First, plaintiff requests to use the electronic case management/filing system (CM/ECF)
22   based upon his anticipated release date from custody. ECF No. 43 at 2. However, plaintiff’s
23   anticipated release date has come and gone and he is still in custody at the El Dorado County Jail.
24   The court has no further information concerning plaintiff’s expected release from custody. “Any
25   person appearing pro se may not utilize electronic filing except with the permission of the
26   assigned Judge or Magistrate Judge.” E.D. Cal. L.R. 133(b)(2) (emphasis in original). The court
27   finds no reason in the present case to deviate from this general rule. Therefore, plaintiff’s
28
                                                        1
        Case 2:18-cv-03180-CKD Document 49 Filed 05/08/20 Page 2 of 2

 1   multiple requests to use the electronic case management/filing system (ECF Nos. 43, 47) are

 2   denied.

 3             To the extent that plaintiff has also requested that the Clerk of Court send a notice

 4   indicating his pro se status (ECF No. 48), his request is granted by way of this order.

 5             This order shall also serve as notice to plaintiff that he is cautioned against filing multiple

 6   and repetitious motions with the court which further delay rulings on the merits of cases.

 7             Accordingly, IT IS HEREBY ORDERED that:

 8             1.   Plaintiff’s requests to use the electronic case management/filing system (ECF Nos.

 9                  43, 47) are denied.

10             2. Plaintiff’s request for verification of his pro se status (ECF No. 48) is granted.

11   Dated: May 7, 2020
                                                          _____________________________________
12
                                                          CAROLYN K. DELANEY
13                                                        UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19   12/hols3180.requests.docx

20
21

22

23

24

25

26
27

28
                                                           2
